                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Victoria L. Gutierrez (SBN: 282715)
                                       3   vgutierrez@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       4   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       5   Telephone: 866.920.1292
                                       6   Facsimile: 916.927.2046

                                       7   Attorneys for Plaintiff,
                                           BEATRIZ HERRERA
                                       8
                                                                         UNITED STATES DISTRICT COURT
                                       9
                                      10                                EASTERN DISTRICT OF CALIFORNIA

                                      11   BEATRIZ HERRERA,                                  Case No.: 2:18-cv-00892-JAM-DB
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12            Plaintiff,
   SACRAMENTO, CALIFORNIA 95834




                                                                                             ORDER RE: JOINT STIPULATION OF
                                      13            v.                                       DISMISSAL WITH PREJUDICE PURSUANT
       BOHM LAW GROUP, INC.




                                      14                                                     TO FRCP 41(a)
                                           FEDEX FREIGHT, INC.; and DOES 1
                                      15   through 50, inclusive,                            [Filed concurrently with [Proposed] Order re: Joint
                                                                                             Stipulation for Dismissal]
                                      16
                                                    Defendants.
                                      17                                                     Action Filed:      March 1, 2018
                                                                                             Trial Date:        October 28, 2019
                                      18
                                      19           Pursuant to the stipulation, IT IS SO ORDERED. The above-entitled action is dismissed
                                      20   with prejudice, in its entirety.
                                      21
                                      22
                                      23
                                      24
                                           DATED: 9/3/2019                                                /s/ John A. Mendez_______
                                      25
                                                                                                          Hon. John A. Mendez
                                      26                                                                  United States District Court

                                      27
                                      28

                                                                                               1
                                           [Proposed] Order re: Joint Stipulation of Dismissal with Prejudice Pursuant to FRCP 41(a)
                                           Herrera v. FedEx Freight, Inc.
                                           Case No.: 2:18-cv-00892-JAM-DB
